   Case 2:20-cv-00400-RMP          ECF No. 1        filed 10/29/20   PageID.1 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
                                SPOKANE DIVISION

 LARRY G. PHILPOT,                              §
                                                §
        Plaintiff                               §
                                                §
 V.                                             §              Civil Action No. ______________
                                                §
 INLAND PUBLICATIONS, INC.,                     §
                                                §
        Defendant.                              §



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendant Inland Publications, Inc. (“Inlander” or “Defendant”) on personal

knowledge as to all facts regarding himself and on information and belief as to all other matters,

as follows:

                                               I.

                               PRELIMINARY STATEMENT

       Plaintiff Larry Philpot has worked as a photographer for decades. His passion is concert

photography. Philpot has spent tens of thousands of dollars on equipment, travel, and lodging to

pursue his passion and hone his natural talent. For concert photographers, the odds are almost

always against them—the musicians are constantly moving, the lighting is usually dark and

typically changing, and it is practically impossible to secure a good vantage point. But every now

and then, an expertly skilled photographer captures a perfect shot, the kind of iconic shot that

makes the viewer forever a part of that very moment in time.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 1
   Case 2:20-cv-00400-RMP            ECF No. 1         filed 10/29/20   PageID.2 Page 2 of 12




        Inlander used Philpot’s extraordinary photograph of Willie Nelson for its own commercial

benefit without obtaining Philpot’s permission, providing Philpot credit for his work, paying a

license fee, or obtaining a license of any kind. Simply put, Inlander used Philpot’s copyrighted

work and Philpot should have been paid for it. Larry Philpot brings this lawsuit to enjoin Inlander’s

infringement of his work and to recover his damages.

                                                 II.

                                              PARTIES

A. Plaintiff

        1.      Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.

B. Defendant

        2.      Defendant Inland Publications, Inc. is a Washington corporation with its principal

place of business in Washington and resides in Spokane County, Washington. Inlander may be

served via its registered agent, Dee Ann Cook, at 1227 W. Summit Pkwy, Spokane, Washington

99201-7003.

                                                 III.

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

        4.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 2
   Case 2:20-cv-00400-RMP           ECF No. 1      filed 10/29/20     PageID.3 Page 3 of 12




       5.      This Court has personal jurisdiction over Defendant Inland Publications, Inc.

because it is a Washington corporation and is therefore “at home” in the State of Washington.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Inland Publications, Inc. or its agent resides, or may be found, in this District.

                                                IV.

                                  FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

       7.      To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       8.      And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Willie Nelson, for example, only needs one

picture of Willie Nelson—the best one.

       9.      In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 3
   Case 2:20-cv-00400-RMP          ECF No. 1      filed 10/29/20    PageID.4 Page 4 of 12




       10.     Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.

B. Larry Philpot: A Professional Concert Photographer

       11.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts, events, and with fans. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.

       12.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       13.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       14.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

exclusive press credentials.

       15.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
   Case 2:20-cv-00400-RMP          ECF No. 1      filed 10/29/20    PageID.5 Page 5 of 12




       16.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       17.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       18.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

       19.     Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”          Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       20.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       21.     Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Willie Nelson Photograph

       22.     On October 4, 2009, Philpot utilized his creative skill and several photography

techniques including precise angles, timing, assessment of light, and other creative approaches to

create a photograph of Willie Nelson in St. Louis, Missouri (the “Willie Nelson Photo”). A true

and correct copy of the Willie Nelson Photo is attached as Exhibit A.

       23.     The Willie Nelson Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs titled “2009 Musician Photos” on

September 5, 2012. The Willie Nelson Photo is registered with the United States Copyright Office

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
     Case 2:20-cv-00400-RMP         ECF No. 1      filed 10/29/20     PageID.6 Page 6 of 12




under Certificate Number VAu 1-132-411. A copy of the copyright registration certificate for the

“2009 Musician Photos” collection is attached as Exhibit B.

        24.    As the owner of the copyright in the Willie Nelson Photo, Philpot has the exclusive

rights to (1) reproduce the Willie Nelson Photo in copies, (2) prepare derivative works based on

the Willie Nelson Photo, (3) distribute copies of the Willie Nelson Photo to the public by sale or

other transfer of ownership, or by rental, lease, or lending, and (4) display the Willie Nelson Photo

publicly.

        25.    Philpot first displayed the Willie Nelson Photo on May 31, 2011 on the Wikimedia

website.               The         original       photo         can        be        found         at

https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_2009.jpg. A copy of this

webpage as it existed on September 26, 2018 with the Willie Nelson Photo is attached as Exhibit

C.

D. Philpot Licenses His Copyrighted Photographs

        26.    Philpot offers licenses for his copyrighted photographs, including the Willie Nelson

Photo in two ways.

        27.    First, parties may obtain a license for one of these photographs by paying a

monetary fee at Philpot’s website, soundstagephotography.com.

        28.    Second, parties may satisfy the requirements of a Creative Commons license

without paying a monetary fee.

        29.    A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 6
   Case 2:20-cv-00400-RMP            ECF No. 1     filed 10/29/20    PageID.7 Page 7 of 12




        30.     In an effort to market his freelance photography practice, Philpot offered the Willie

Nelson Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution 2.0 Generic license (abbreviated as “CC BY 2.0”). A copy

of the CC BY 2.0 license is attached as Exhibit D.

        31.     This license allows anyone to use the work, provided that they, among other

requirements:

                    a. Include a copy of the Uniform Resource Identifier for the CC BY 2.0;

                    b. Provide attribution to the author of the work; and

                    c. Provide the Uniform Resource Identifier that the licensor specifies to be

                        included with the work.

        32.     The CC BY 2.0 license is expressly made subject to the above requirements. One

does not obtain a license under the CC BY 2.0 license unless they adhere to all of its terms,

including but not limited to the terms identified above.

        33.     The CC BY 2.0 license also provides that “the rights granted hereunder will

terminate automatically upon any breach by You of the terms of this License.”

        34.     Insofar as the Creative Commons license requires the licensee to provide attribution

and the website of the author of the work, the Creative Commons license provides economic value

to the licensor just like advertising.

        35.     Philpot would not have agreed to license the Willie Nelson Photo without payment

of the proper monetary license fee or the satisfaction of the Creative Commons license

requirements.

E. Specific Restrictions on the Creative Commons License

        36.     Larry Philpot provided the following description on the Wikimedia website for the

Willie Nelson Photo, “English: Willie Nelson getting ready to perform. Farm Aid 2009. Photo by

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 7
   Case 2:20-cv-00400-RMP           ECF No. 1      filed 10/29/20    PageID.8 Page 8 of 12




Larry Philpot, www.soundstagephotography.com.” Philpot also provided the following attribution

requirement: “You must attribute the work in the manner specified by the author or licensor (but

not in any way that suggests that they endorse you or your use of the work).” Accordingly, in

order to obtain a license under the CC BY 2.0 license for the Willie Nelson Photo, one must satisfy

these attribution requirements.

F. Inlander Infringes Philpot’s Copyright in the Willie Nelson Photo.

         37.    Years after Philpot registered the copyright in the Willie Nelson Photo on

September 5, 2012, Inlander infringed Philpot’s copyright in the Willie Nelson Photo by

publishing, copying, distributing, and publicly displaying the Willie Nelson Photo on the

Inlander.com website at https://www.inlander.com/spokane/willies-weed/Content?oid=2783145

and                    https://media1.fdncms.com/inlander/imager/u/blog/2783144/greenzone1-1-

35be7aeb8c557284.jpg?cb=1469653910.

         38.    A copy of these webpages as they appeared with the Willie Nelson Photo is attached

as Exhibit E.

         39.    Inlander did not provide attribution to Philpot when it published the Willie Nelson

Photo.

         40.    Inlander did not list or link to Philpot’s website, soundstagephotography.com when

it published the Willie Nelson Photo.

         41.    Inlander did not obtain a license under the CC BY 2.0 license or otherwise to

publish, copy, reproduce, distribute, or publicly display the Willie Nelson Photo.

         42.    And while Inlander did not obtain a license under the CC BY 2.0 license because it

did not comply with its terms in the first instance, should a court consider that Inlander did obtain

such a license, that license automatically terminated upon Inlander’s publication, copying,

reproduction, distribution, and/or public display of the Willie Nelson Photo.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 8
   Case 2:20-cv-00400-RMP            ECF No. 1        filed 10/29/20   PageID.9 Page 9 of 12




        43.     Inlander’s unlicensed use of Philpot’s Willie Nelson Photo was for a commercial,

non-educational use to generate business for Inlander. Inlander’s purpose is clear—to profit from

Philpot’s Willie Nelson Photo without paying the customary price for a license.

        44.     Inlander’s use of the Willie Nelson Photo was not transformative in that Inlander

did not criticize or comment on the Willie Nelson Photo. Further, Inlander did not use the Willie

Nelson Photo for a technological function. Indeed, Inlander used the Willie Nelson Photo simply

for its content—to depict Willie Nelson.

        45.     Not only does Inlander’s unlicensed use of the Willie Nelson Photo harm the market

and value of the Willie Nelson Photo, but widespread and unrestricted unlicensed use of the Willie

Nelson Photo would result in a substantially adverse impact on the potential market for the Willie

Nelson Photo.

        46.     Despite his diligent efforts, Philpot discovered these infringements of his Willie

Nelson Photo on October 29, 2017.

G. The Damage Done

        47.     Defendant Inlander received direct financial benefit from its willful, unlicensed use

of Philpot’s Willie Nelson Photo.

        48.     Defendant Inlander’s unlawful conduct caused Plaintiff damages in the form of lost

license fees, sales, and profits.

                                                 V.

                                             CLAIMS

A. Count One: Copyright Infringement

        49.     Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

        50.     Defendant Inlander operated and operates the Inlander.com website.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 9
  Case 2:20-cv-00400-RMP          ECF No. 1      filed 10/29/20     PageID.10 Page 10 of 12




       51.     Defendant Inlander published, copied, distributed, and publicly displayed the

Willie Nelson Photo at https://www.inlander.com/spokane/willies-weed/Content?oid=2783145

and                     https://media1.fdncms.com/inlander/imager/u/blog/2783144/greenzone1-1-

35be7aeb8c557284.jpg?cb=1469653910.

       52.     Defendant’s acts are and were performed without the permission, license, or

consent of Plaintiff.

       53.     Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

       54.     Defendant infringed Plaintiff’s copyright in the Willie Nelson Photo in violation of

17 U.S.C. § 501.

       55.     Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

       56.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Willie Nelson Photo.

       57.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendant in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendant willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendant in an amount of $30,000 per work infringed.

       58.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502 to prohibit further infringement of his copyrighted works.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 10
  Case 2:20-cv-00400-RMP             ECF No. 1     filed 10/29/20     PageID.11 Page 11 of 12




         59.    Pursuant to 17 U.S.C. §§ 502 and 503, Plaintiff is entitled to seizure of the Willie

Nelson Photo and any and all articles by means of which copies of the Willie Nelson Photo have

been or may be reproduced, including but not limited to the websites and domain names on which

these Photos appear.

         60.    Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                                 VI.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 VII.

                                       RELIEF REQUESTED

         WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:

         1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendant, be permanently enjoined from directly or indirectly

infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to

reproducing, distributing, displaying, performing or making derivatives of any of the Willie Nelson

Photo;

         2. Pursuant to 17 U.S.C. §§ 502 and 503, that this Court order the transfer the domain

names and websites for the following websites from Defendant to Plaintiff:

                a. The Inlander.com website;

         3. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

disgorgement of all profits derived by Defendant from its acts of copyright infringement;




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 11
  Case 2:20-cv-00400-RMP          ECF No. 1      filed 10/29/20     PageID.12 Page 12 of 12




       4. That Defendant be required to perform a complete and full accounting of all profits

generated by Defendant from the Willie Nelson Photo;

       5. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

pay statutory damages up to $150,000 for each work infringed for its acts of copyright

infringement, and in the event the factfinder determines that Defendant’s infringement was not

willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

for its acts of copyright infringement;

       6. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

       7. Plaintiff be granted all other and further relief to which he is entitled.

       Dated: October 29, 2020

                                                             Respectfully submitted,

                                                             HOERSCHELMANN DIETZ PLLC

                                                             /s/ Nathan A. Hoerschelmann
                                                             Nathan A. Hoerschelmann, Esq.
                                                             Washington State Bar No. 33592
                                                             Hoerschelmann Dietz PLLC
                                                             1143 Martin Luther King Jr Way #145
                                                             Seattle, Washington 98122
                                                             Tel: (206) 953-8735
                                                             Email: nathan@hdpnw.com

                                                             ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 12
